Van Kirk, P. J.,
(concurring). The words in the Tax Law (§ 134) which have occasioned difference of opinion are: “If the occupant does not reside in the tax district in which the real estate is situated the notice may be served by mail * * *.” It is said that the word “ may ” is the equivalent of “ shall,” and “ occupant ’’ means “ owner.” I cannot think so.
If “ occupant ” means “ owner,” why did the Legislature fail to so declare? And why did it fail to change the definition of “ occupant,” and “ occupancy,” in this section? These definitions do not correctly describe an. owner, The statute still requires the *631redemption notice to be served upon the person in “ actual occupancy ” of the premises. A non-resident owner cannot in person be in occupancy of the premises.
It is claimed that the owner of the legal title is in constructive possession, and thus when land is not physically occupied by any one the owner is the actual occupant. If this be true, except in case of State lands, there would be no lands in the State which are not actually occupied; and notice would have to be served in every case. This the statute has never required. Also constructive excludes the actual.
I note that in the Tax Law, unless in the words quoted, no notice is required to be served upon a non-resident owner. Notices by the collector are given by posting in five conspicuous places in the tax district, and no other notice is required. (Tax Law, § 69, re-enacted as amd. by Laws of 1916, chap. 323.) The statute, however, gives some protection against default in payment of taxes to such owner. Under sections 69 or 69-a and 70 (as amd. added and re-enacted by Laws of 1909, chap. 207; Laws of 1916, chap. 323, and Laws of 1923, chap. 549), he may acquire information where and when to pay his taxes and the amount thereof.
The notice to redeem must be given by the Comptroller’s grantee, but the grantee has no reasonable means of learning the name and address of the owner. The assessment roll will not inform him. The tax is against the land and not the owner. The Legislature could hardly have intended that the grantee must seek through the intricacies of title records to learn who is the owner. Yet if he must serve the non-resident owner by mail and fails to do so, his title is forever void.
The word “ may ” is permissive, not mandatory. There is a reason for permitting service by mail. - The redemption notice must be served within one year after the expiration of the redemption period. The lands may have been actually occupied at the end of the redemption period, and may have been vacated immediately thereafter. Yet the statute is mandatory that the redemption notice must be served upon the person actually occupying at the expiration of the redemption period, “ either personally or by leaving the same at the dwelling-house of the occupant.” So if the person who was occupying has become a non-resident when the notice is to be served, the statute now permits that the notice be served on him by mail.
Hinman and Whitmyeb, JJ., concur.